DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending. 
	
Claim Objections
3.	Claim 1 objected to because of the following informalities:  
In claim 1 line 14, “processing the data” should be changed to read “processing data”.
In claim 6 lines 1-2, “the omnidirectional movement” should be changed to read “omnidirectional movement”.
In claim 7 line 2, “based on ROS” should be changed to read “based on an ROS”.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


5.	Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites the limitation of "avoids dynamic obstacles by using a local path planning algorithm". However, the disclosure fails to define which the local path planning algorithm is used and how the algorithm is implemented to perform obstacle avoidance, specifically dynamic obstacles. Therefore, it is not clear the inventors had possession of the claimed invention.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-3, and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 1 recites the limitation “the data acquired by the environment sensing module” and the limitation “transmitting the data to the control module”. It is unclear whether the data in the latter is referring to the data acquired by the environment sensing module or the data acquired by the cloud server. This renders the claim unclear and indefinite. 
	Claim 2 recites the equation “            
                d
                =
                 
                
                    
                        q
                    
                    
                        s
                        i
                        n
                        β
                    
                
            
        ”. However, the claim does not define the variable “d”. Therefore, it is unclear what “d” means. This limitation renders the claim unclear and indefinite.
	Claim 3 recites the limitation of “K is a proportionality coefficient”. However, the variable K is not used in the equations as cited in claim 3. Therefore, it is unclear whether the variable K is referring to the variable             
                
                    
                        k
                    
                    
                        p
                    
                
            
         as used in the equation. 
Claim 7 contains the trademark/trade name "ROS system".  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a set of software libraries and tools to help building robot applications and, accordingly, the identification/description is indefinite.
Claims 4-6 and 8 are rejected for being dependent upon the previously rejected base claim. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiappetta et al. (WO 2012/091814 A2), in view of Cheng et al. (TWM564223U).
a.	Regarding claim 1, Lee teaches:
An intelligent medical material supply robot ([0095], “a mobile robot can assist elderly people with everyday tasks, including, but not limited to, maintaining a medication regime”) based on Internet of Things (Figs. 16A-16D) and SLAM technology ([00250], “Simultaneous localization and mapping (SLAM) is a technique that may be used by the robot 100”), comprising: 
an environment sensing module provided with a binocular camera 320, 450 (Fig. 2) and a lidar 440 (Figs. 1 and 2, [00138], “the laser scanner 440 is a scanning LIDAR”), wherein the binocular camera 320, 450 acquires image information by real-time shooting ([00228], “one or more cameras 320 and/or imaging sensors 450 may obtain one or more sequences 1615 of images 1611 … The images 1611 can be captured at some real-time capture rate”), and the lidar 440 obtains map information by sensing spatial information ([00137], “The laser scanner 440 scans an area about the robot 100 and the controller 500, using signals received from the laser scanner 440, creates an environment map or object map of the scanned area.”; [00138], “In order to generate a three dimensional map, the LIDAR can perform an "auxiliary" scan in a second direction (for example, by "nodding" the scanner).”); 
a data processing module for analyzing the image information captured by the binocular camera, making incremental calculation of position and pose ([00228], “positional, localization”) of the robot based on inter-frame information ([00228], “a reference time stamp for each image 1611”) in the image information ([00228], “A timer (e.g., of the controller 500) provides a reference time stamp for each image 1611, and the time stamp may be associated with annotations 1613 corresponding positional, localization, movement velocity or acceleration, sensor-based orientation, etc. At least some images 1611 are annotated with information, and all images 1611 may be annotated with time stamps or other metadata reflecting a robot status, image status, or the like.”), and completing judgment on a static obstacle ([00165], “object detection & object avoidance”) and a dynamic obstacle ([00165], “people tracking”) by analyzing the map information sensed by the lidar ([00259], “The robot map 1820 may include fixed obstacles in addition to the walls provided in the layout map 1810.”; [00165], “The robot 100 may use the imaging sensor 450 for 1) mapping, localization & navigation; 2) object detection & object avoidance (ODOA); 3) object hunting (e.g., to find a person); 4) gesture recognition (e.g., for companion robots); 5) people & face detection; 6) people tracking; 7) monitoring manipulation of objects by the robot 100; and other suitable applications for autonomous operation of the robot 100.”); 
a motion module ([00100], “the drive system 200”) provided with a … wheel 210a, 210b, 210c (Fig. 4A) and a motor 220a, 220b, 220c, wherein the … wheel is driven by the motor ([00100], “Each drive wheel 210a, 210b, 210c is coupled to a respective drive motor 220a, 220b, 220c”); 
a control module ([0096], “controller 500”) provided with a central processing unit for receiving and processing the data acquired by the environment sensing module ([00127], “The proximity sensors 410, 420 may be converging infrared (IR) emitter- sensor elements, sonar sensors, ultrasonic sensors, and/or imaging sensors (e.g., 3D depth map image sensors) that provide a signal to the controller 500 when an object is within a given range of the robot 100.”; [00136], “in some implementations, the sensor system 400 includes a laser scanner 440 mounted on a forward portion of the robot body 110 and in communication with the controller 500.”) and a main control board for controlling the motion module ([0096], “a controller 500 that coordinates operation and movement of the robot 100; and 
a cloud data center comprising a cloud server [00210], “Robot connectivity to the cloud 1620 allows automatic data gathering of robot operation and usage histories without requiring the robot 100”), configured for … transmitting the data to the control module ([00217], “The cloud service 1620 may process the received image data 1601 (e.g., dense image sequence 1615 or annotated dense image sequence 1615a) and return a processed data set 1617 to the robot 100, e.g., to the controller 500 and/or web pad 310”).
	Chiappetta fails to specifically teach a Mecanum wheel. However, Chiappetta discloses omni-directional wheels ([0099]). It would have been an obvious matter of design choice to use a Mecanum wheel, since applicant has not disclosed that a Mecanum wheel solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with an omnidirectional wheel as disclosed in Chiappetta.  
Chiappetta fails to specifically teach the cloud server is configured for analyzing material usage at current and previous moments. 
However, Cheng teaches the cloud server is configured for analyzing material usage at current and previous moments (Second page Fifth paragraph of Translation, “(3)In one embodiment of the present invention, the medical information management system can provide a cloud management server that can analyze the historical medical product usage record of the supplier through big data analysis to generate scheduling suggestions and can be transmitted to the supplier's inventory.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chiappetta to analyze material usage at current and previous moments, as taught by Cheng. This modification enables the robot to efficiently control inventory and scheduling products/materials and significantly reduce logistics costs.  

b.	Regarding claim 4, the teachings of Chiappetta, in view of Cheng have been discussed above with respect to claim 1. Chiappetta does not specifcially teach four wheels and four motors. 
Chiappetta teaches wherein the motion module comprises three omnidirectional wheels and three motors corresponding to the wheels one by one ([00100], “Each drive wheel 210a, 210b, 210c is coupled to a respective drive motor 220a, 220b, 220c that can drive the drive wheel 210a, 210b, 210c”), and the omnidirectional wheels are driven by the motors to move in any direction on a horizontal plane ([0099], “In some implementations, the drive system 200 provides omni-directional and/or holonomic motion control of the robot 100. As used herein the term "omnidirectional" refers to the ability to move in substantially any planar direction, i.e., side-to- side (lateral), forward/back, and rotational. “) under the control of the main control board ([0096], “a controller 500 that coordinates operation and movement of the robot 100”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use four wheels, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

10.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiappetta, in view of Cheng, and in further view of Pilard (US 2018/0120557 A1).
	a.	Regarding claim 2, Chiappetta further teaches wherein the lidar emits a laser beam which will reflect when encountering an obstacle ([00138], “the laser scanner 440 is a scanning LIDAR, which may use a laser that quickly scans an area in one dimension, as a "main" scan line, and a time-of- flight imaging element that uses a phase difference or similar technique to assign a depth to each pixel generated in the line (returning a two dimensional depth line in the plane of scanning)”), and a distance between the robot and the obstacle is calculated by the lidar ([00125], “LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target)”).
	Neither Chiappetta nor Cheng specifically teaches formulas:
                
                    q
                    =
                     
                    
                        
                            f
                            s
                        
                        
                            x
                        
                    
                
            
                
                    d
                    =
                    
                        
                            q
                        
                        
                            s
                            i
                            n
                            β
                        
                    
                
            
                
                    
                        
                            d
                            q
                        
                        
                            d
                            x
                        
                    
                    =
                     
                    -
                    
                        
                            
                                
                                    q
                                
                                
                                    2
                                
                            
                        
                        
                            f
                            s
                        
                    
                
            
wherein an emission angle R is a known quantity, q is a measured distance, s is a distance between a laser head and a lens, f is a focal length of the lens, and x corresponds to s in an imager.
However, in the same field of endeavor, Pilard teaches an emission angle R is a known quantity (Fig. 8, [0055], “an opening angle β.°”), q (Fig. 4b, “D5”) is a measured distance (Fig. 4b, [0061], “the light beam distance L at which the beam radius d of the light beam emitted by the laser 1 is minimum is set to the object distance D5 of the object 7, which is preferably measured by measuring the reflection of the light beam 3 by the object 7.”), s (Fig. 8, D4) is a distance between a laser head and a lens (Fig. 8, “a collimator lens 2a is located at a distance D4 downstream of a laser 1 in the beam path of a light beam 3 emitted by the laser 1”), f is a focal length of the lens ([0055], “wherein the collimator lens 2a has a fixed, non-settable focal length f1”), and x corresponds to s ([0055], “a distance D1 downstream of the laser 1 is a micromirror 4”) in an imager 4 (Fig. 8, [0055], “micromirror 4”).
Pilard is silent as to the specifics of applying mathematical formula for calculating the distance between the robot and the obstacle. Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving distance between a robot and object measured by a lidar sensor, as shown by Pilard. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. In addition, because both Chiapetta and Pilard are directed to calculating a distance between the robot and the obstacle using a lidar sensor, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted another formula using known variables in Pilard to achieve predictable result of calculating a distance between the robot and the obstacle using a lidar sensor. 
11.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiappetta, in view of Cheng, and in further view of Pacheco et al. Testing PID and MPC Performance for Mobile Robot Local Path-Following. International Journal of Advanced Robotic Systems, November 2015 and Vandoren, Understanding PID control and loop tuning fundamentals 26 July 2016, Control Engineering, pp. 1-10.
	a.	Regarding claim 3, neither Chiappetta nor Cheng specifically teaches wherein the control module adopts a PID adjustment algorithm, and a calculation formula of its control law is as follows:
                
                    u
                    
                        
                            t
                        
                    
                    =
                    
                        
                            k
                        
                        
                            p
                        
                    
                    [
                    e
                    r
                    r
                    o
                    r
                    
                        
                            t
                        
                    
                    +
                     
                    
                        
                            1
                        
                        
                            
                                
                                    T
                                
                                
                                    I
                                
                            
                        
                    
                    
                        
                            ∫
                            
                                0
                            
                            
                                t
                            
                        
                        
                            e
                            r
                            r
                            o
                            r
                            
                                
                                    t
                                
                            
                            d
                            t
                            +
                             
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            D
                                        
                                    
                                    d
                                    e
                                    r
                                    r
                                    o
                                    r
                                    (
                                    t
                                    )
                                
                                
                                    d
                                    t
                                
                            
                            ]
                        
                    
                
            
                
                    e
                    r
                    r
                    o
                    r
                    
                        
                            t
                        
                    
                    =
                     
                    
                        
                            y
                        
                        
                            d
                        
                    
                    
                        
                            t
                        
                    
                    -
                    y
                    (
                    t
                    )
                
            
wherein K is a proportionality coefficient,                         
                            
                                
                                    T
                                
                                
                                    I
                                
                            
                        
                     is an integral time constant,                         
                            
                                
                                    T
                                
                                
                                    D
                                
                            
                        
                     is a differential time constant, error(t) is a deviation signal, yd(t) is a given value, and y(t) is an output value.
	However, in the same field of endeavor, Pacheco teaches wherein the control module adopts a PID adjustment algorithm (Abstract, “PID controllers are used for controlling the speed of the robot’s wheels…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chiappetta, in view of Cheng, to adopt a PID adjustment algorithm, as taught by Pacheco, in order to control motion of the robot while taking advantages of using a PID controller, mainly its remarkable effectiveness, simplicity of implementation and broad applicability. 
	Pacheco does not explicitly teach the calculation of its control law as follows: 
                
                    u
                    
                        
                            t
                        
                    
                    =
                    
                        
                            k
                        
                        
                            p
                        
                    
                    [
                    e
                    r
                    r
                    o
                    r
                    
                        
                            t
                        
                    
                    +
                     
                    
                        
                            1
                        
                        
                            
                                
                                    T
                                
                                
                                    I
                                
                            
                        
                    
                    
                        
                            ∫
                            
                                0
                            
                            
                                t
                            
                        
                        
                            e
                            r
                            r
                            o
                            r
                            
                                
                                    t
                                
                            
                            d
                            t
                            +
                             
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            D
                                        
                                    
                                    d
                                    e
                                    r
                                    r
                                    o
                                    r
                                    (
                                    t
                                    )
                                
                                
                                    d
                                    t
                                
                            
                            ]
                        
                    
                
            
                
                    e
                    r
                    r
                    o
                    r
                    
                        
                            t
                        
                    
                    =
                     
                    
                        
                            y
                        
                        
                            d
                        
                    
                    
                        
                            t
                        
                    
                    -
                    y
                    (
                    t
                    )
                
            
wherein K is a proportionality coefficient,                         
                            
                                
                                    T
                                
                                
                                    I
                                
                            
                        
                     is an integral time constant,                         
                            
                                
                                    T
                                
                                
                                    D
                                
                            
                        
                     is a differential time constant, error(t) is a deviation signal, yd(t) is a given value, and y(t) is an output value.
	However, in the same field of endeavor, Vandoren teaches the calculation of its control law as follows: 
                        
                            u
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    k
                                
                                
                                    p
                                
                            
                            [
                            e
                            r
                            r
                            o
                            r
                            
                                
                                    t
                                
                            
                            +
                             
                            
                                
                                    1
                                
                                
                                    
                                        
                                            T
                                        
                                        
                                            I
                                        
                                    
                                
                            
                            
                                
                                    ∫
                                    
                                        0
                                    
                                    
                                        t
                                    
                                
                                
                                    e
                                    r
                                    r
                                    o
                                    r
                                    
                                        
                                            t
                                        
                                    
                                    d
                                    t
                                    +
                                     
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    D
                                                
                                            
                                            d
                                            e
                                            r
                                            r
                                            o
                                            r
                                            (
                                            t
                                            )
                                        
                                        
                                            d
                                            t
                                        
                                    
                                    ]
                                
                            
                        
                     (Page 1, first equation in yellow highlighted boxes)
                        
                            e
                            r
                            r
                            o
                            r
                            
                                
                                    t
                                
                            
                            =
                             
                            
                                
                                    y
                                
                                
                                    d
                                
                            
                            
                                
                                    t
                                
                            
                            -
                            y
                            (
                            t
                            )
                        
                     (Page 2 first paragraph under “PID basics” section, “the error e(t) is the difference between the process variable and the setpoint”)
wherein K is a proportionality coefficient (Page 2 first paragraph under “PID basics” section, “P is the controller gain”),                         
                            
                                
                                    T
                                
                                
                                    I
                                
                            
                        
                     is an integral time constant (Page 2 first paragraph under “PID basics” section, “                        
                            
                                
                                    T
                                
                                
                                    I
                                
                            
                             
                        
                    is the integral time”,                         
                            
                                
                                    T
                                
                                
                                    D
                                
                            
                        
                     is a differential time constant (Page 2 first paragraph under “PID basics” section, “                        
                            
                                
                                    T
                                
                                
                                    D
                                
                            
                             
                        
                    is the derivative time”), error(t) is a deviation signal (Page 2 first paragraph under “PID basics” section, “the error e(t) is the difference between the process variable and the setpoint”), yd(t) is a given value (“the setpoint”), and y(t) is an output value (“process variable).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chiappetta, in view of Cheng, to implement a PID controller and its equation to control the motion of the robot, as taught by Pacheco and Vandoren, in order to control motion of the robot while taking advantages of using a PID controller, mainly its remarkable effectiveness, simplicity of implementation and broad applicability.

12.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiappetta, in view of Cheng, and in further view of Takayama et al. (US 5,739,657).
	a.	Regarding claims 5 and 6, the teachings of Chiappetta, in view of Cheng, have been discussed above with respect to claims 1 and 4. Neither Chiappetta nor Cheng specifically teach wherein the omnidirectional movement of the Mecanum wheels is realized by using forward and inverse kinematics models. 
	However, in the same field of endeavor, Takayama teaches wherein the omnidirectional movement of the omnidirectional wheels is realized by using forward and inverse kinematics models (Col. 2 lines 42-61).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chiappetta, in view of Cheng, to realize omnidirectional movement of the Mecanum wheels by using forward and inverse kinematics models, as taught by Takayama. This modification allows the robot to control the motion of the driving wheels to move in any direction without a need to perform a forced direction change operation. 

13.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiappetta, in view of Cheng, and in further view of Sun et al. (US 2014/0316570 A1).
	a.	Regarding claim 7, Chiappetta teaches wherein the data processing module constructs a map by using the SLAM technology ([00250], “Simultaneous localization and mapping (SLAM) is a technique that may be used by the robot 100 to build up a map 1700 within an unknown environment or scene 10 (without a priori knowledge), or to update a map 1700 within a known environment (with a priori knowledge from a given map), while at the same time keeping track of its current location.”).
	Neither Chiappetta nor Cheng specifically teaches the use of SLAM technology is based on an ROS system. 
	However, in the same field of endeavor, Sun teaches a use of SLAM technology is based on an ROS system ([0041], “A particle filter-based simultaneous localization and mapping (SLAM) algorithm and path planning algorithm were developed and integrated into a robot operating system (ROS).”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chiappetta to use the SLAM technology based on an ROS system, as taught by Sun. This modification allows the mobile robot to construct and update the map of an environment while leaning into the strengths and flexibilities of using an ROS system, mainly many great simulation tools and open source projects.  

14.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiappetta, in view of Cheng, and in further view of Chen et al. (CN 106774347 A).
	a.	Regarding claim 8, Chiappetta further teaches wherein after giving a target point ([00260], “If the user selects a tagged layout map location, the robot 100 can easily determine the location on the robot map 1820 that corresponds to the selected location on the layout map 1810 and can proceed to navigate to the selected location.”), the cloud data center first determines the robot's current position and pose ([0006], “The remote computing device may execute an application (e.g., a software program or routine) providing remote teleoperation of the robot. For example, the application may provide controls for at least … altering a pose of the robot…”; [0036], “The method may include sending the dense images and annotations to a local server … and then sending the dense images and annotations to the remote server ...”; [0037], “In some implementations, the annotations include a time stamp, such as an absolute time reference corresponding to at least some of the dense images, and pose- related sensor data,”), calculates a distance between the robot and an obstacle by the lidar ([00125], “LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target)”), converts obstacle information into a grid map applicable to path planning ([00272], “For each cell classified as an obstacle or unknown, retrieving a grid point corresponding to the cell and executing a collision check by determining if the grid point is within a collision circle about a location of the robot 100.”), calculates, by using a global path planning algorithm, an optimal path that the robot can move along currently (Fig. 21B, [00272]), constantly senses changes of environment information in the process of moving ([0035], “a method of navigating a mobile robot includes capturing a streaming sequence of dense images of a scene about the robot along a locus of motion of the robot at a real-time capture rate and associating annotations with at least some of the dense images.”), and avoids dynamic obstacles by using a local path planning algorithm.
	Neither Chiappetta nor Cheng specifically teaches the robot avoids dynamic obstacles by using a local path planning algorithm.
	However, Chen teaches the robot uses a global path planning algorithm (Page 6 second paragraph, “In the global path planning, in addition to considering the path distance from the starting point to the target point, Also consider the distance from the nearest obstacle, try to avoid running close to the obstacle, and tend to run in the middle of the two obstacles, the robot in the course of the collision hit the probability of reducing obstacles, thereby reducing the damage caused by the collision,”) and avoids dynamic obstacles by using a local path planning algorithm (Page 5 last paragraph, “Specifically, the local cost map is established by the local environment information scanned by the sensor installed on the robot, and the local path is generated according to the local cost map. The local path considers the dynamic obstacle information and the dynamic obstacle expansion information, that is, In the dynamic environment of the obstacle avoidance.”).
	It would have been obvious to one of ordinary in the art before the effective filing date of the invention to modify the teachings of Chiappetta, in view of Cheng, to avoid dynamic obstacles by using a local path planning algorithm, as taught by Chen. This modification avoids economic losses, reduces collision with obstacles and improves the efficiency of the robot. 

Conclusion
15.	The prior art made of record and not rely upon is considered pertinent to the applicant’s disclosure:
Drexler et al. (US 2019/0129425 A1) teaches one or more self-driving material-transport vehicles configured to move forward to a controlled zone in a normal mode of operation, capture environmental data associated with the controlled zone using the at least one sensor, determine environmental-change data based on comparing the captured environmental data with known-good environmental data, and operating the vehicle in a safe mode of operation based on the environmental-change data.
Lee et al. (US 2018/0210448 A1) teaches a robot comprises a sensing module that senses a protrusion located outside a robot and provides height and depth information of the sensed protrusion; a functional unit that provides a predetermined function to the outside; a moving unit that moves the robot; a map storage unit that stores a map required for movement of the robot; and a control unit that controls these components.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664